         Case 1:19-cv-02801-AT-SN Document 43 Filed 03/04/20 Page 1 of 1

                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                         420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                        T: 212.792-0046 • F: 646.786-3170
                                           E: Jason@levinepstein.com
                                                                                             March 4, 2020
Via Electronic Filing
The Honorable Magistrate Judge Sarah Netburn
U.S. District Court Southern District of New York
40 Foley Square
New York, NY 10007

                Re:     Doncouse v. Matto MGMT NY LLC et al
                        Case No.: 1:19-cv-2801

Dear Honorable Magistrate Judge Netburn:

         This law firm is counsel to Defendants Matto Mgmnt NY LLC and Matto Franchise LLC
(collectively, the “Defendants”) in the above-referenced matter.
         Pursuant to Your Honor’s Individual Motion Practice Rule 1(g), this letter respectfully serves as a
request to supplement Defendants’ March 3, 2020 letter motion [Dckt. No. 41], to adjourn the discovery
conference scheduled for March 6, 2020 at 3:30 p.m., to Wednesday, March 18, 2020 at 12:00 p.m. (i.e. on
the date of the upcoming Case Management Conference).

         It has come to the undersigned’s attention that the March 18, 2020 Case Management Conference
will be held before Judge Torres, and not before Your Honor. As such, Defendants respectfully request that
the discovery conference scheduled for March 6, 2020 at 3:30 p.m. be adjourned to a date and time set by
the Court after March 18, 2020.

       This is the second request for an adjournment of the discovery conference. Plaintiff’s counsel has
consented to this request. This adjournment would not affect any other scheduled deadlines.

       In light of the foregoing, Defendants respectfully request that the discovery conference scheduled
for March 6, 2020 at 3:30 p.m., be adjourned a date and time set by the Court after March 18, 2020
        Thank you, in advance, for your time and consideration.
                                                              Respectfully submitted,
                                                               LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                               By: /s/ Jason Mizrahi
                                                                  Jason Mizrahi
                                                                  420 Lexington Avenue, Suite 2525
                                                                  New York, New York 10170
                                                                  Tel. No.: (212) 792-0048
                                                                  Email: Jason@levinepstein.com
                                                                  Attorneys for Defendants Matto Mgmnt NY
                                                                  LLC and Matto Franchise LLC

VIA ECF: All Counsel
